Citation Nr: 1512500	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  07-09 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas 


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include post-traumatic stress disorder (PTSD) and major depressive disorder MDD).

2.  Entitlement to an initial compensable rating for hypertension.

3.  Entitlement to an initial compensable rating for human papilloma virus (HPV).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and her son



ATTORNEY FOR THE BOARD

J. Connolly, Attorney


INTRODUCTION

The Veteran served on active duty from April 1971 to August 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Waco, Texas Regional Office (RO) that effectuated the grant of service connection for hypertension and HPV pursuant to a May 2006 Board decision, and assigned noncompensable ratings effective June 7, 2002.  The matter of service connection for an acquired psychiatric disorder to include PTSD and MDD comes before the Board on appeal from a July 2008 rating decision.  Although the Veteran specifically claimed PTSD, the Board characterized the issue more broadly to encompass MDD, which was also diagnosed.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any acquired psychiatric disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  During the March 2013 Travel Board hearing, the Veteran stated she experienced depressed feelings as part of her disability, thus, the claimed disability encompasses both PTSD and MDD.   

In March 2010, the Veteran testified at a local hearing before a Decision Review Officer (DRO).  She also testified at a Travel Board hearing in March 2013 before the undersigned Veteran's Law Judge (VLJ).  Transcripts of these hearings are associated with the record.  In June 2013, the Board remanded this case.  The case is presently ready for appellate review.  



FINDINGS OF FACT

1.  PTSD is attributable to service.  

2.  The Veteran failed to report for her VA examinations on January 31, 2014 and February 3, 2014, scheduled by VA in conjunction with her claims for higher rating for hypertension and HPV, and good cause for her failure to report has not been shown.


CONCLUSIONS OF LAW

1.  PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f) (2014).

2.  The claim for entitlement to an initial compensable rating for hypertension is denied as a matter of law.  38 C.F.R. § 3.655 (2014). 

3.  The claim for entitlement to an initial compensable rating for HPV is denied as a matter of law.  38 C.F.R. § 3.655 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  With regard to the issue of service connection for PTSD and MDD, the Veteran's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

With regard to the claims for higher ratings for hypertension and HPV, the provisions of the VCAA have been fulfilled by information provided to the Veteran in an August 2002.  The Veteran was notified of VA's responsibilities in obtaining information to assist in completing his claims and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claims.  Here, the Veteran's medical records have been obtained and associated with the record.  However, as discussed below, the Veteran failed to report for VA examinations scheduled in January and February2014 for higher ratings for hypertension and HPV.  

Finally, the Veteran testified at DRO and Board hearings.  The hearings were adequate as the DRO and Veterans Law Judge who conducted the hearings explained the issues and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claims.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).


PTSD

Under 38 C.F.R. § 3.655(a), when entitlement to a benefit cannot be established without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination or reexamination, action shall be taken in accordance with 38 C.F.R. § 3.655(b) or (c) as appropriate.  Title 38 C.F.R. § 3.655 (b) applies to original or reopened claims or claims for increase, while 38 C.F.R. § 3.655(c) applies to running awards, when the issue is continuing entitlement.  More specifically, when a claimant fails to report for a medical examination scheduled in conjunction with an original compensation claim, without good cause, the claim shall be rated based on the evidence of record.  See 38 C.F.R. § 3.655(b).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, or death of an immediate family member.  See 38 C.F.R. § 3.655(a).  In this case, the Veteran failed to report for a recent examination; thus, her initial service connection for PTSD with MDD claim will be considered on the evidence of record.  

A review of the service treatment records revealed  that that the Veteran was seen at the mental health clinic in December 1971 for planning and counseling.  A January 1972 follow-up record from the mental health clinic showed the Veteran was seen for some depression appropriate to situation. 

In oral and written testimony (including in conjunction with VA evaluations discussed below), the Veteran related that when she initially entered service, her Air Base Staff Sergeant S. repeatedly called her a racially derogatory term.  She said that she reported it, but nothing was done.  At one point, he harassed her in the field and sexually assaulted her.  She added that he also threatened her and continually called her names.  She stated that she felt like her life was in danger as a result of his behavior.  She then was transferred out of the squadron and was labeled a trouble maker.  When she was assigned next to the 2311 Flight Wing, she experienced further harassment of the same nature.  Afterwards, when she was again transferred, she also continued to endure similar harassment.  She maintains that she has PTSD due to the inservice sexual assault and harassment.

The Veteran's service personnel records indicated that she received high evaluations throughout her career, but due to an incident in service she was recommended for discharge in March 1984 for drug abuse involving the use and possession marijuana.  The Veteran denied using drugs.  Lieutenant Colonel M.B., a witness who testified on her behalf in June 1984, stated that when she first arrived to Forth Allied Tactical Air Force in September 1982 there was a certain amount of prejudice against her due to her race and sex.  He further stated that the sexual prejudice when she first arrived was so severe he almost went to the United States Air Force General to ask him to intercede, but she persuaded him not to report it.  He commented that after performing exemplary in her job, the racial or sexual prejudice stopped within a couple of months.

The Veteran's son testified that the Veteran had changed when she separated from service and was mean and distant.  In written correspondence, he also indicated that she would tell him stories of how he was mistreated in the military, stating that she was never accepted and only treated as a toy or an object.  

One of the Veteran's friends submitted a statement in which she recalled that on many nights, the Veteran told her how badly she was treated in the military and would break out into tears when she told of how she was treated as an object.  She expressed suicidal thoughts.  A former co-worker expressed the same information, noting that she worked with the Veteran in 1984, after she was discharged from service.  Another friend also reported the Veteran's poor mental state.  

A review of the medical evidence shows that in November 2007, the Veteran was examined at a VA facility.  At that time, she reported two traumatic events/issues both related to her military service.  She indicated that she was sexually assaulted by her Sergeant which made her feel that her life was endangered, then continued to be the subject of sexual harassment for the duration of her military service.  The harassment was ongoing, upsetting, and significantly affected her.  The VA psychologist concluded that the Veteran met the criteria for PTSD from sexual assault in 1974 while on active duty.

In December 2007, the Veteran completed a "Life Event Checklist" to identify stressful events that she had experienced.  On the checklist, she endorsed the various events as ones that she has experienced personally, including sexual assault.  When she was asked to describe the event that resulted in the most severe distress currently, she described a sexual assault that occurred during her tour in the United States Air Force while she was stationed in Florida.  She described that her Sergeant harassed her in the field and during one instance approached her and groped her sexually.  She added that he also threatened to write her up with a bad rating and continually called her names.  She stated that she felt like her life was in danger as a result of his behavior.  Both during and after the assault, she related that felt fearful horrified and helpless.  Diagnostic interview questions focused specifically on this event to determine the presence and severity of PTSD.  The report, acknowledged by a VA examiner, the VA psychologist, and a Ph.D. Health Science Specialist, concluded that the Veteran had PTSD with MDD.  The MDD was in full remission at that time.  The Veteran was enrolled in a VA Study entitled "Manualized Treatment for Veterans with Military Sexual Trauma (Protocol 406-036)," but her attendance was inconsistent.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with §4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  

The following provisions apply to claims for service connection of PTSD diagnosed during service or based on the specified type of claimed stressor:

(1) If the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(2) If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(3) If a stressor claimed by the Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

(4) If the evidence establishes that the Veteran was a prisoner-of-war under the provisions of §3.1(y) of this part and the claimed stressor is related to that prisoner-of-war experience, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(5) If a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence. VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

The Veteran contends that she endured a sexual assault, sexual harassment, and racial harassment.  In this case, the Veteran was not in combat service, nor does she assert such.  Here, as noted, the Veteran has claimed an inservice personal assault; thus, the Board must pay particular attention to the requirements of 38 C.F.R. § 3.304(f)(5), which, as addressed above, provide that VA must consider other substitute forms of evidence and information, beyond that contained in the Veteran's service records, as possible evidence in support of the occurrence of a claimed in-service stressor related to personal assault.  Claims involving personal assaults fall within the category of situations in which it is not unusual for there to be an absence of service records documenting the events the Veteran has alleged.  See, e.g., Patton v. West, 12 Vet. App. at 281.

The Veteran has indicated that the harassment and assault occurred as soon as she entered service.  The records dated at that time noted some depression.  Although the Veteran has also reported that the assault occurred in 1974, the Board is mindful that she stated that it actually commenced immediately when she entered service and occurred decades ago.  There is no contemporary evidence that confirms a sexual assault.  However, there are multiple lay statements indicating that the Veteran was very traumatized by her inservice experiences and displayed suicidal thoughts and other similar symptoms.  With regard to the continued harassment, the service records include the testimony by Lieutenant Colonel M.B., that the Veteran had been mistreated and subjected to severe prejudice during service due to her race and sex.  The harassment was so severe, he actually wanted to report it himself.  The Board finds that this testimony made during service is sufficient to substantiate the Veteran's report of the inservice sexual and racial harassment.  The post-service medical evidence reflects diagnoses of PTSD, made by a VA psychologist, based on the claimed stressors, which the psychologist found credible and sufficient to support a diagnosis of PTSD with MDD (in remission).

In sum, the Veteran had psychiatric symptoms during service.  Although the Veteran's own statements are the only contemporary evidence of inservice behavioral changes, the lay evidence generally supports her account.  Moreover, there is contemporary supporting evidence of sexual and racial harassment during service.  Post-service, the VA psychologist has found the Veteran credible in her report of the claimed sexual assault and harassment and diagnosed PTSD with MDD based on the alleged inservice incidents.  As noted, inservice evidence is not required and there may be considered other corroborating evidence.  In this case, the evidence against the claim is the lack of contemporary corroborating evidence of the sexual assault.  The evidence in favor of the claim is the inservice evidence of sexual and racial harassment, the lay statements supporting that the Veteran recounted the inservice problems, and the opinion of the VA psychologist that the current diagnosis is attributable to the claimed inservice sexual assault.  Specifically, the examiner apparently believed the Veteran and found her current diagnosis consistent with the claimed stressor.  

The Board finds that there is evidence that tends to corroborate the existence of the claimed inservice stressor of a sexual assault and there is competent medical evidence attributing the current diagnoses of PTSD with MDD to the inservice claimed sexual assault.  The Board is particularly persuaded by the examiner's conclusion that the Veteran was credible in her report of the sexual assault stressor.  Therefore, there is credible and persuasive evidence supporting the claim of service connection for PTSD with MDD which outweighs the evidence against the claim.  Accordingly, service connection for PTSD with MDD is warranted.  


Higher Ratings for Hypertension and HPV

When a claimant fails to report for a scheduled medical examination, without good cause, a claim for an increase shall be denied without review of the evidence of record.  See 38 C.F.R. § § 3.655.

In this case, the claims on appeal are not the original claims for compensation as contemplated by the operative VA regulations.  Rather, they are a claim for higher or increased ratings as the June 2006 rating decision (effectuating May 2006 Board grants of service connection) which assigned a noncompensable ratings for hypertension and HPV was appealed, with the Veteran asserting that higher ratings are warranted.  

The Court has held that the burden was upon VA to demonstrate that notice was sent to the claimant's last address of record and that the claimant lacked adequate reason or good cause for failing to report for a scheduled examination.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  The Court has held, however, that VA's "duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If a claimant wishes help, he or she cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining relevant evidence.  In the absence of clear evidence to the contrary, the law presumes the regularity of the administrative process.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  Notification for VA purposes is a written notice sent to the claimant's last address of record.  See 38 C.F.R. § 3.1(q).

Pursuant to the Board's June 2013 remand instruction, the Veteran was scheduled to be examined by VA in July 2013 in order to assess the level of severity of her disabilities.  The Veteran did not report for the examination, but she informed VA the following month that she never received notice.  She was rescheduled for another VA examination, but telephoned VA to state that she did not have transportation to attend the examination.  Although she was supposed to contact VA regarding a new date for an examination, she never rescheduled the VA examination.  The RO then scheduled her for examinations on January 31, 2014 and February 3, 2014.  The correspondence to the Veteran was sent to her address of record, which remains her address of record.  The Veteran failed to report for the examinations.  

In the Informal Hearing Presentation dated in December 2014, the Veteran's representative acknowledged that there had not been any clarification as to why the Veteran did not make the examinations.  As the Veteran has provided no explanation for her failure to report for examinations, the Board is satisfied that she received notice and failed to report to the scheduled VA examinations without good cause.  See 38 C.F.R. § 3.655.  Therefore, the claims on appeal for a higher ratings for hypertension and HPV must be denied as a matter of law. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for PTSD with MDD is granted.

Entitlement to an initial compensable rating for hypertension is denied.

Entitlement to an initial compensable rating for HPV is denied.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


